Citation Nr: 1813320	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-27 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for generalized anxiety disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for social phobia, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD), and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from November 1966 to August 1968, to include service in the Republic of Vietnam.  He was awarded a Vietnam Service Medal with four bronze service stars, among other commendations.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2017 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

The Board notes that the RO reopened the claims of entitlement to service connection for generalized anxiety disorder, social phobia, and PTSD in the April 2011 rating decision.  The Board finds that this determination is not binding.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C. §§ 5108, 7104(b) (2012).  Therefore, the Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).


FINDINGS OF FACT

1. The Veteran was denied entitlement to service connection for an anxiety disorder and social phobia in an October 2005 rating decision.  He did not appeal this decision or submit new evidence within the requisite time period, and the rating decision became final.

2.  Evidence received since the October 2005 rating decision is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claims of entitlement to service connection for anxiety disorder and social phobia, does not relate to an unestablished fact necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims.

3.  The Veteran was denied entitlement to service connection for PTSD in the August 2003 rating decision.  He did not appeal this decision or submit new evidence during the requisite time period, and the August 2003 rating decision became final.

4.  Evidence received since the August 2003 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

5.  The probative, competent evidence is against a finding that the Veteran has PTSD related to active duty service.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision which denied the Veteran's claims for entitlement to service connection for an anxiety disorder and social phobia is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  Evidence received since the October 2005 rating decision is not new and material and, therefore, the claims for entitlement to service connection for an anxiety disorder and social phobia are not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The August 2003 rating decision which denied the Veteran's claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

4.  Evidence received since the August 2003 rating decision is new and material and, therefore, the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5.  The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of determining whether to reopen a claim, the credibility of the recently submitted evidence will be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  

Anxiety disorder and social phobia

The RO denied the Veteran's claims of entitlement to service connection for an anxiety disorder and social phobia in an October 2005 rating decision, finding that there was no in-service event or injury for service connection purposes.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence during the requisite time period.  Therefore, the October 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

In March 2010 the Veteran instituted the present claims, and the RO reopened the claims but found that neither disability was related to or aggravated by military service, and therefore continued the denial.  As noted, the requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C. §§ 5108, 7104(b).  Therefore, the Board will conduct a de novo review of the new and material evidence issue.  Butler, 9 Vet. App. at 171.

In January 2011 the Veteran underwent VA examination in connection with his mental health claims, and at the time he reported having symptoms of anxiety and anger control issues.  The Veteran reported having social phobia symptoms prior to joining the military, which precluded him from continuing junior college.  During the mental status examination the Veteran appeared restless but was able to maintain appropriate mood and affect; he was oriented in all three spheres and had normal insight and judgment.  At the conclusion of the examination, the Veteran was diagnosed with social phobia, generalized anxiety disorder, and alcohol dependence in remission.  The VA examiner noted that the Veteran reported that his experiences in military service exacerbated his social phobia, anger dyscontrol, and generalized anxiety, but the VA examiner opined that there was no medical literature that supported the association between these symptoms and military service.  The VA examiner continued that it was likely that anger dyscontrol was attributable to longstanding characterological issues associated with lack of impulse control, and that she could not provide a baseline or address to what degree military service might have aggravated his anxiety without speculating.  

In May 2014 the Veteran again underwent VA examination in connection with his claims, and at the time he was diagnosed with social anxiety disorder (social phobia), by history.  The Veteran reported having anxiety, nervousness, and feelings of being on edge.  During the Minnesota Multiphasic Personality Inventory-2 testing the results were invalid due to over-reporting of symptoms, and the VA examiner indicated that it was "quite likely that there was some intentional exaggeration of the current symptom picture, possibly for secondary gain issues (e.g. disability benefits)".  At the conclusion of the examination, the VA examiner opined that the Veteran's diagnosis of social phobia was less likely as not incurred in or caused by his military service.  The VA examiner reasoned that the Veteran had repeatedly stated that his social phobia and anxiety began prior to his military service, beginning in childhood; the VA examiner noted that the Veteran had contended that military events exacerbated his social phobia and anger dyscontrol but that there was no medical literature to support this.  He noted that it was likely that anger dyscontrol was attributable to longstanding characterological issues, antisocial personality disorder, and was associated with lack of impulse control.  

The Veteran has been an active participant in his claim, and since initiating the present appeal has submitted in relevant part, lay statements describing his symptoms, medical evidence from his private treatment provider, Dr. K.K., a copy of his disability decision from the Social Security Administration, a newspaper article, and an article from the internet.  VA treatment records and examinations were also added to the record.  

Although the above cited evidence is new, in that it was not of record as of the time of the October 2005 rating decision, the Board finds that it is cumulative and redundant, as the evidence merely documented treatment for current disabilities of generalized anxiety and social phobia, rather than providing an in-service event or nexus between active duty service and the current disabilities.  There is no dispute that the Veteran has had continuous treatment for these mental health disabilities for the past several years, but there is no evidence that these disabilities originated in service or within one year of separation from service, or that these disabilities were aggravated by service.  The Veteran has not referred to any evidence describing a nexus between these current disabilities and active duty service.  The Veteran has not asserted that he sought treatment for a mental health disability during active duty service (in fact, he denied having a mental health disability in his Report of Medical History at separation from service in 1968).  At the Board hearing, the Veteran indicated that he did not seek mental health treatment until 1998, 30 years after separation from service.  Overall, the evidence describes current mental health disabilities, but without evidence of a nexus between these disabilities and his active duty service.  

In sum, even when considering the newly submitted evidence together with the previous evidence of record, the evidence does not raise a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for an anxiety disorder and a social phobia.  Accordingly, new and material evidence has not been received sufficient to reopen the previously denied claims, and the Veteran's petition to reopen such claims is denied.


PTSD

The RO denied the Veteran's claim of entitlement to service connection for PTSD in an August 2003 rating decision, finding that there was no evidence of a verifiable stressful event while in service or a current diagnosis of PTSD.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

The evidence received since the August 2003 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2017).  For example, the Veteran submitted an opinion from a private treatment provider, Dr. K.K. that the Veteran had PTSD that was due to his military service, and the Veteran submitted lay statements describing his PTSD stressors.  This new evidence addresses the reason for the previous denial; that is, a nexus to service, and raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    

Analysis-PTSD

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The Veteran essentially contends that he developed PTSD as a result of several events in service, to include a sexual confrontation with a gay person in authority during service, being robbed at gunpoint when he was in Hong Kong, watching a South Korean sergeant shoot and kill one of his own men, being involved in a bad truck wreck and ammunition dump, and from being forced to go up a tree and falling and injuring himself afterwards.  

The first criterion for establishing entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM criteria.  In this case, the Veteran submitted a letter from a private treatment provider, Dr. K.K., from February 2014 which diagnosed the Veteran with PTSD based on the DSM-5 secondary to his military service in the Republic of Vietnam.  The doctor indicated this diagnosis was based on two clinical interviews of the Veteran.  The RO found this diagnosis was insufficient because there was no mention as to whether the DSM-5 criteria were met for a diagnosis or if any clinical testing was used in the process.  The Board agrees with this reasoning, as Dr. K.K.'s opinion has limited rationale to support the findings that the Veteran has a valid PTSD diagnosis.  This is noteworthy because during VA examinations in January 2011 and May 2014, both VA examiners found that the Veteran did not meet the criteria for a PTSD diagnosis using the DSM diagnostic criteria, and that the Veteran's psychometric assessment scores were above the normal cut off for normal PTSD Veterans (there was a suggestion of over reporting of symptoms during VA testing).  In fact, during the May 2014 VA examination the Veteran was given the Clinician-Administered PTSD Scale for the DSM-5, and the Veteran did not endorse any symptoms in the C criteria or D criteria, which would be required to meet the diagnostic criteria for PTSD under the DSM-5.  The Board notes that the Veteran has had consistent mental health treatment through VA, but has never been diagnosed with PTSD during his treatment course.  In summary, the only evidence to support a diagnosis of PTSD is Dr. K.K.'s assessment, which is afforded minimal weight given that the remainder of the Veteran's medical evidence, to include VA treatment and VA examinations, is against a finding of a current diagnosis of PTSD.  While Dr. K.K.'s opinion is sufficient to reopen the claim under Shade, there is negligible evidence of a current PTSD diagnosis.  Shade, 24 Vet. App. 110.

In summary, the preponderance of the evidence indicates the Veteran does not have a valid PTSD diagnosis that conforms to the DSM diagnostic criteria.  Given this finding, the requirements for entitlement to service connection for PTSD have not been met.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for an anxiety disorder and therefore the claim is denied.  

New and material evidence has not been received to reopen the claim of entitlement to service connection for social phobia and therefore the claim is denied.  

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD, and to that extent, the claim is granted.

Entitlement to service connection for PTSD is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


